UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2011 Commission File Number 1-32895 Penn West Petroleum Ltd. (Translation of registrant's name into English) Suite 200,207 – 9th Avenue SW Calgary, AlbertaT2P 1K3 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F o Form 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)o INCORPORATION BY REFERENCE Exhibit 99.1 to this Form 6-Kis hereby incorporated by reference into the registration statement on Form F-3 of Penn West Petroleum Ltd. (File No. 333-145296) and as an exhibit to the registration statement on Form F-10 ofPenn West Petroleum Ltd. (File No. 333-151324). DOCUMENTS FILED See the Exhibit Index hereto for a list of the documents filed herewith and forming a part of this Form 6-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PENN WEST PETROLEUM LTD. By: /s/ Todd Takeyasu Name: Todd Takeyasu Title: Executive Vice President and Chief Financial Officer Date:May 5, 2011 EXHIBIT INDEX Exhibit Description FIRSTQUARTER INTERIM REPORT AND FINANCIAL STATEMENTS FOR THE PERIOD ENDEDMARCH 31, 2011 FORM 52-109F2 CERTIFICATION OF INTERIM FILINGS CHIEF EXECUTIVE OFFICER FORM 52-109F2 CERTIFICATION OF INTERIM FILINGS CHIEF FINANCIAL OFFICER
